PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/989,489
Filing Date: 6 Jan 2016
Appellant(s): Sebastian et al.



__________________
Alison S. McGeary
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Apellants’ Argument A
The Office admits that Groten does not teach or suggest a pouched product having separate hydrophobic and hydrophilic nonwoven layers therein. Instead, Hansson is relied upon
as allegedly teaching such a hydrophobic and hydrophilic layered configuration. However, there is no mention in Hansson that the bi-layer membranes disclosed therein, and the features of such membranes and products formed therefrom, can apply to nonwoven materials.
Appellant submits that one of ordinary skill in the art would not be motivated to modify the nonwoven material of Groten to further include a bi-layer membrane according to Hansson for use in an oral pouched product. Hansson discloses an oral composition encapsulated in a membrane material comprising one or more membranes. See, e.g., paragraph [0001] of Hansson. 
As such, one of ordinary skill in the art would never, based on the disclosure of Hansson, modify/combine the nonwoven materials of Groten with the bi-layer membrane of Hansson. Instead, one of ordinary skill in the art reading Hansson in its entirety would be inclined to replace the nonwoven pouch materials of conventional oral products with the bi-layer membranes of Hansson. 
Examiner’s Response A
The Examiner argues that it would have been obvious to one of ordinary skill in the art at the time of filing to add the bi-layer membrane of Hansson to one of the two (or more) nonwoven layers of Groten to change that one layer, in order to change the nicotine release profile of the pouch, as taught by Hansson. 
While Hansson does provide a comparison of the release profile of nicotine for a commercial non-woven snuff-bag, a piece of reference filter paper, and hydrophobic and hydrophilic membranes according to Hansson, this comparison does not support the Appellants’ position that the entire focus of Hansson is to provide a purportedly improved replacement material to be used in place of conventional nonwoven pouches. In fact, Hansson teaches that “All these observations make it possible to design membranes, which enable a specific release of nicotine, i.e. it is possible to design membranes having desired release characteristics e.g. a quick or a slow release of nicotine dependent on the purpose of the composition,” ([0102]). 

Apellants’ Argument B
It is abundantly clear from the definition of a membrane specifically provided in Hansson that the teachings of Hansson do not apply to nonwoven materials; rather, the “membranes” in Hansson are intended to be naturally porous and to serve as a replacement for conventional nonwoven products. 
Examiner’s Response B


Apellants’ Argument C
Accordingly, even if a person of ordinary skill in the art were to modify the fleece pouch material disclosed by Groten to replace it with a bi-layer membrane according to Hansson, not only would there not be at least two spunlaid nonwoven web layers as presently claimed, but both membrane layers would not include a plurality of continuous filament heat sealable fibers and non-naturally occurring openings between the fibers through which the water soluble components diffuse into the mouth of a user. The membranes disclosed in Hansson are a thin polymeric film having natural pores and acting as a selective permeability barrier, and do not include polymeric materials in which non-naturally occurring openings have been made.
Examiner’s Response C
The rejection is not based on the argument that a person of ordinary skill in the art modifies the fleece pouch material disclosed by Groten to replace it with a bi-layer membrane according to Hansson, but rather that it would have been obvious to one of ordinary skill in the art at the time of filing to add the bi-layer membrane of Hansson to one of the two (or more) nonwoven layers of Groten to change that one layer, in order to change the nicotine release profile of the pouch, as taught by Hansson. 

Apellants’ Argument D
The Appellant argues that if one of ordinary skill in the art were motivated to modify or replace the nonwoven materials of Groten with the bi-layer membrane of Hansson, the purported combination would include a binder coating to bind the two membrane layers.
Examiner’s Response D
Groten teaches that the two or more layers are joined together by sewing ([0005]-[0007]). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747             
                                                                                                                                                                                           /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.